Citation Nr: 0901215	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  01-07 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disorder.


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
October 1964 to April 1965. He served in the National Guard 
from August 1964 to August 1970 and had various periods of 
inactive duty for training (INACDUTRA) during that time.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 decision and December 2000 
notice of decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  The veteran filed 
a Notice of Disagreement (NOD) in May 2001.  Subsequently, in 
June 2001, the RO issued a Statement of the Case (SOC).  In 
July 2001, the veteran filed a substantive appeal to the 
Board and, in September 2002, the RO issued a Supplemental 
Statement of the Case (SSOC).  

In September 2003, the Board remanded the veteran's claim to 
the Appeals Management Center (AMC), directing them to 
attempt to locate the missing service records.  After 
following the Board's directive, the AMC issued a further 
SSOC in November 2005.

In April 2006, the Board again remanded the veteran's claim, 
requesting the AMC to: send an additional notice letter, in 
compliance with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b); 
acquire all probative records from the Social Security 
Administration; and provide the veteran with an examination 
to determine the etiology of the claimed disorder.  Having 
completed the required directives, the AMC considered the 
evidence of record and issued an SSOC in September 2008.  In 
as much as the provisions of the Board's September 2003 and 
April 2006 remands have been complied with, the Board will 
now proceed with its review of the appeal.  Cf. Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board notes that, in an April 2007 letter, the veteran 
indicated that he believed that he had a neck disorder that 
was causally or etiologically related to service.  The record 
does not indicate that the RO has taken any action regarding 
this claim.  As such, the Board is referring the veteran's 
claim for a neck disorder to the RO for further development.  

The veteran did not request a hearing before the Board.


FINDINGS OF FACT

There is medical and X-ray evidence of a current low back 
disability and credible lay evidence of an in-service low 
back injury followed by chronic low back pain ever since; 
with consideration of the only medical opinion n of record, 
it is as likely as not that the veteran's current low back 
disability is causally linked to in-service trauma.    


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, the 
veteran's low back disability, to include degenerative joint 
and disc disease of the lumbosacral spine was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, the VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a lower 
back disorder.  Therefore, any errors in complying with the 
requirements of the VCAA are irrelevant and no further 
development is needed with respect to this claim. 


II.  Service Connection

a.  Factual Background.  Reviewing the record of evidence, 
the Board notes that the only service medical records 
available for review are dated August 1964 through March 
1965.  Of interest in this matter, on the veteran's August 
1964 service enlistment medical examination and March 1965 
service separation medical examination, the respective 
examiners  noted the veteran's spine and musculoskeletal 
systems to be normal.  However, the veteran subsequently had 
many years of active duty, active duty for training an 
inactive duty for training and there are no service medical 
records for this service in the claims file.  Multiple 
attempts by the RO to obtain the veteran's missing service 
medical records were to no avail.

In a January 2003 statement, the veteran recalled that an 
injury occurred after he jumped off a truck during service.  
When he landed, he felt a pain go through his lower back.  
The pain subsided, until he woke up the next morning in 
unbearable pain.   He reported to the doctor on base who gave 
him pain pills.  The veteran indicated that, after he left 
the camp at which he was stationed, the pain slowly 
diminished.  The veteran worked for a telephone company after 
discharge and endured pain throughout his working career.  He 
reported that he tried to retrieve records from the family 
doctor who treated him for the back disorder, but found that 
the doctor had retired and the files destroyed after ten 
years.  He recalled that flare-ups began 1997 and reoccurred 
in 1999, 2001, and 2002.  

In a November 2002 statement, the veteran's wife reported 
asking him why his back hurt at some point around 1969.  At 
that time, he told her about jumping out of the truck and 
injuring his back while on active duty.  She reported that he 
experienced flare-ups over the years and that the back injury 
had affected his ability to work.

In an additional November 2002 statement, the veteran's 
mother recalled that the veteran injured his spine while in 
the National Guard, sometime between 1964 and 1970.  The pain 
was not constant, at first, but had progressed to the point 
where it has become constant.

A private medical record, dated March 2000, included the 
review of an X-ray film taken in August 1994.  The examiner's 
impression was moderate disc degeneration at L5-S1; and 
lipping and apparently moderate spurring on the anterior 
bodies of L3-5.  Subsequent private and VA medical records 
from 1994 through September 2007 indicate treatment for a low 
back disorder.  

A March 2007 VA examination was conducted after a review of 
the claims file by the examiner.  In reporting his medical 
history, the veteran indicated that the injury involving the 
truck occurred in either 1966 or 1967.  The veteran reported 
that after discharge, the pain was intermittent in nature, 
with pain in the back down to his lower extremities, no 
numbness, and some tingling.  He denied having any back 
injuries since that time.  He thought he saw a doctor within 
one or two years of service.  He recalled being treated by a 
family doctor, mentioned in the January 2003 statement, for 
low back pain from 1979 through 1980.  After physical 
examination, the examiner diagnosed the veteran as having 
degenerative disc disease and degenerative joint disease of 
the lower lumbar spine.  Functional impairment was moderate, 
with no weakness, fatigability, or incoordination.  The 
examiner noted that, if the veteran was telling the truth 
about the in-service injury, then he would say it was at 
least as likely as not that the veteran's back condition 
began during service.  However, he had no way of telling if 
the veteran was telling the truth.  

An April 2007 VA medical record reports that EMG testing 
found no evidence of bilateral lumbosacral radiculopathy.

b. Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
 
c.  Analysis  The Board notes at the outset that the service 
medical records (SMRs) dated after March 1965 are missing 
obviously through no fault of the veteran.  When SMRs are 
lost or missing, the VA has a heightened duty to assist a 
veteran in the development of a claim.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005).

The Board finds that the evidence of record is sufficient to 
allow a grant of the veteran's claim for service connection.  
The medical evidence of record indicates that the veteran has 
currently been diagnosed with a low back disorder.  Because 
the veteran's service medical records from the period in 
question are missing, the Board does not have any medical 
evidence from that period to utilize in determining this 
claim.  However, the veteran and his family members are 
competent, as laypeople, to report that as to which they have 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The veteran has presented a credible account 
regarding the onset of back pain during service.  His wife 
and his mother also contributed statements, noting that they 
saw him in pain during service and discussing it with him at 
the time.  Thus, there is medical and X-ray evidence of a 
current low back disability and credible lay evidence of an 
in-service low back injury followed by chronic low back pain 
ever since.  

The Board further notes that in the April 2006 VA medical 
examination report, the examiner stated that, if the veteran 
was telling the truth, the back disorder was likely as not 
incurred in service.  In view of the foregoing, it is as 
likely as not that the veteran's current low back disability 
is causally linked to in-service trauma. Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for a low back disorder, to include 
degenerative joint and disc disease of the lumbosacral spine, 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303. 


ORDER

Service connection for a low back disorder, to include 
degenerative joint and disc disease of the lumbosacral spine, 
is granted.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


